Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-36 and 55-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The disclosure of specific foam forming formulations that including specific amounts of pentane blowing agent and water blowing agent are not sufficient in their support for the ranges of foam formulations and blowing agent amount and proportional values now defined by the limits of the claims. 
This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 and 55-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a blowing agent that comprises more pentane than water” in lines 4 & 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim is confusing as to intent because the claim does not define a blowing agent that includes pentane and water so as to be further defined in the manner as now recited by the claims. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13-21 and 56-58 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  By reciting selections of hydroxyl-containing low molecular weight additives that are not polyester polyols, claims 13-21 and 56-58 are in improper dependent form for failing to further limit the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

All claims have been treated as if the “hydroxyl-containing low-molecular-weight additive” is either a hydroxyl containing material that is not a polyol or is a polyester polyol when it is a polyol.  Dependent claims that conflict with limitations of claim 1 have not been further examined on their merits.  However, for purposes of expedited prosecution, positions previously laid out in their regard will be retained of record as appropriate.  On clarification of the claims in this regard, applicability of prior art may need to be evaluated anew. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 11, 12, 16, 22-28, 33-36, 55 and 59-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertucelli et al.(2015/0118476) in view of Colman(6,121,338).
Bertucelli et al. discloses polyisocyanurate foam prepared from isocyanate, polyol(s) as claimed, blowing agent, including water in amounts as claimed and isopentane, fire retardant as claimed, including non-halogenated flame retardants and TCPP as claimed, catalyst and surfactant and densities 
Bertucelli et al. differs from applicants’ claims in that, though it requires mixtures of polyols, it does not specifically require that mixtures be with other polyester polyols as now required by applicants’ claims.  However, Bertucelli et al. does identify that the other polyols in its mixtures may be aliphatic polyester polyols.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the polyester polyols of Bertucelli et al. as the additional polyol for mixture with the required aromatic polyester polyol of Bertucelli et al.  for the purpose of achieving acceptable reactant mixtures for insulative product development in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
Bertucelli et al. differs from applicants’ claims in that it does not particularly recite the facer features as claimed.  However, Colman discloses application of pentane-based, isocyanurate-based foams to facer materials as defined by the claims (column 3 lines 49-56) for purposes of obtaining useful, thermally insulative products.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the facer materials of Colman as the facer materials in the sandwich elements of Bertucelli et al. for the purpose of forming useful insulative sandwich elements in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertucelli et al.(2015/0118476) in view of Colman(6,121,338) as applied to claims 1-6, 11, 12, 16, 22-28, 33-36, 55 and 59-62 above, and further in view of Bogdan et al.(2014/0220333).
	Bertucelli et al. combined with Colman differs from applicants’ claim 15 in that DEHAMP as an additive is not specified.  However, Bogdan et al. (paragraph [0036]) discloses DEHAMP as a fire retardant that may be used in polyisocyanurate foam preparations. Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the DEHAMP fire retardant of Bogdan et al. as a fire retardant in the preparations of Bertucelli et al. for the purpose of imparting fire retardancy in products developed in order to arrive at the products of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertucelli et al.(2015/0118476) in view of Colman(6,121,338) as applied to claims 1-6, 11, 12, 16, 22-28, 33-36, 55 and 59-62 above, and further in view of Bogdan et al.(6,086,788).
	Bertucelli et al. combined with Colman differs from applicants’ claim 18 in that isobutanol an additive is not specified.  However, Bogdan et al. (abstract) discloses isobutanol as a vapor pressure depressant that may be used in polyisocyanurate foam preparations. Accordingly, it would have been .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertucelli et al.(2015/0118476) in view of Colman(6,121,338) as applied to claims 1-6, 11, 12, 16, 22-28, 33-36, 55 and 59-62 above, and further in view of Pignagnoli et al.(2006/0052467).
	Bertucelli et al. combined with Colman differs from applicants’ claim 19 in that diethanolamine (DEEA) as an additive is not specified.  However, Pignagnoli et al. (paragraph [0032]) discloses DEEA as a catalyst that may be used in polyisocyanurate foam preparations. Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the DEEA of Pignagnoli et al. as a catalyst in the preparations of Bertucelli et al. for the purpose of imparting its reaction catalyzing effect in products developed in order to arrive at the products of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertucelli et al.(2015/0118476) in view of Colman(6,121,338) as applied to claims 1-6, 11, 12, 16, 22-28, 33-36, 55 and 59-62 above, and further in view of Schmidt et al.(2015/0322194).
Bertucelli et al. combined with Colman differs from applicants’ claim 21 in that triethanolamine(TEA)  and sorbitol as an additive combination is not specified.  However, Bertucelli et al. does disclose TEA as a crosslinker (paragraph [0112]) and Schmidt et al. (paragraph [0005] & [0089]) discloses sorbitol as a crosslinker that may be used in polyisocyanurate foam inclusive preparations. Further, MPEP 2144.06 [R-6] holds that “It is prima facie obvious to combine two compositions each of 

	Applicants’ arguments concerning the Bertucelli et al. involved rejections have been considered. However, they are unpersuasive.  
	Rejections are held and maintained to be proper for the reasons as laid out above, and Bertucelli et al.’s teachings regarding sandwich elements in its combination with the facer materials of Colman are sufficient in their provisioning for the products as defined by applicants’ claims.  The discussed challenges of various production processes in the art do not negate what is provided for through the combination.  Further, they do not identify successful product development failure through any certain material embodiments of their disclosure sufficient to negate the position of obviousness as set forth above.  Moreover, the portions of paragraphs [0005] & [0006] of Bertucelli et al. do not even .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-12, 22-36, 55 and 59-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,525,663. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ in make-up and overlap in a manner that would have been obvious to one having ordinary skill in the art.

Applicants’ arguments have been considered.  However, rejection is maintained.  The terminal disclaimer alluded to in applicants’ remarks on reply has not been submitted and/or has not currently been made of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hickey et al., Letts, Smits and Nakamura et al. are cited for their disclosures of relevant polyester polyol materials, pentane blowing agent materials, isocyanurate products, and/or crosslinkers/extenders in the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/                Primary Examiner, Art Unit 1765